                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


WANDA WALDON,                                   §
                                                §
                   Plaintiff,                   §                 SA-19-CV-01170-FB
                                                §
vs.                                             §
                                                §
PEP BOYS-MANNY, MOE & JACK OF                   §
DELAWARE, INC.,                                 §
                                                §
                   Defendant.                   §
                                                §
                                                §


                                            ORDER

       Before the Court is the above-styled cause of action, which Defendant removed to this

Court on September 27, 2019 [#1] and which was referred to the undersigned for all pretrial

proceedings on October 3, 2019 [#5]. Defendant has filed a Motion to Dismiss in this case [#4],

which argues that Plaintiff’s state-court Petition fails to state a claim upon which relief can be

granted and that therefore must be dismissed pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure.

       Defendant’s Motion to Dismiss was filed on October 3, 2019, meaning Plaintiff’s

response to the motion was due on or before October 21, 2019. See Loc. R. CV-7(e) (responses

to dispositive motions such as a motion to dismiss are due within seven days of motion’s filing);

Fed. R. Civ. P. 6(a), (d) (adding three days to response deadline for service by mail and

extending the deadline to Monday if the final date otherwise falls on a Sunday). To date,

Plaintiff has not filed a response. Pursuant to Local Rule CV-7(e), if there is no response filed

within the time period prescribed by the rules, the court may grant the motion as unopposed.



                                                1
       Although Plaintiff is representing herself pro se in this Court and therefore held to a less

stringent standard than a party represented by an attorney, she is still required to follow the rules

that govern all litigants in federal court. Grant v. Cuellar, 59 F.3d 524, 524 (5th Cir. 1995).

These rules include but are not limited to the rules and Court orders regarding conference with

opposing counsel, following deadlines imposed by the rules and the Court’s Scheduling Order,

observing the response times for nondispositive and dispositive motions as set forth in Local

Rule CV-7(e), and keeping the Court updated with a current address to ensure all filings are

received.

       Due to Plaintiff’s pro se status, the Court will allow Plaintiff to file a More Definite

Statement under Rule 12(e) providing more details about her claims against Defendant before

considering whether to grant Defendant’s Motion to Dismiss as unopposed or on the merits. In

her More Definite Statement, Plaintiff should attempt to cure the deficiencies in her pleadings

identified by Defendant in its motion. A failure to file the ordered More Definite Statement

could result in Defendant’s Motion to Dismiss being granted or this case being dismissed for

failure to prosecute. If Plaintiff no longer intends to pursue her case against Defendant, she

should file a notice with the Court advising the Court that she desires to dismiss her claims.

       IT IS THEREFORE ORDERED that Plaintiff file a More Definite Statement, which

provides factual detail regarding the unlawful actions Plaintiff claims Defendant has taken and

the relief Plaintiff seeks through this lawsuit, on or before November 22, 2019.

       IT IS FURTHER ORDERED that Plaintiff familiarize herself with the following

resources to assist her in prosecuting her case:

            •   The Federal Rules of Civil Procedure, available at: www.uscourts.gov/file/rules-
                civil-procedure




                                                   2
           •   This Court’s Local Rules, available at https://www.txwd.uscourts.gov/court-
               information/lcr-civil-rules/

           •   The “Complete Pro Se Manual” which is available on the Court’s website at:
               https://www.txwd.uscourts.gov/filing-without-an-attorney/.

       IT IS FURTHER ORDERED that Plaintiff appear either in person or by phone at the

Initial Pretrial Conference scheduled for December 12, 2019 at 10:30 a.m. as previously ordered.

If Plaintiff would like to participate telephonically, she must contact Valeria Sandoval,

Courtroom Deputy, at chestney_chambers@txwd.uscourts.gov at least 24 hours before the

scheduled conference to obtain call-in information.

       IT IS SO ORDERED.

       SIGNED this 5th day of November, 2019.




                                            ELIZABETH S. ("BETSY") CHESTNEY
                                            UNITED STATES MAGISTRATE JUDGE




                                               3
